Citation Nr: 1038106	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left shoulder rotator cuff 
tear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1979 and from November 1979 to February 1996.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

The competent evidence of record does not show that a left 
shoulder rotator cuff tear is related to service.  


CONCLUSION OF LAW

A left shoulder rotator cuff tear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2005 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  A March 2006 letter 
also included the notice provision pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded a VA medical examination in June 2005.  
Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
This may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran has a current diagnosis of a left 
shoulder disability.  Private medical records provide a diagnosis 
of left infraspinatus tear with bursitis and impingement 
syndrome.  The June 2005 VA Compensation and Pension Examination 
also noted left shoulder rotator cuff tear (per MRI) with chronic 
impingement syndrome.  

The service treatment records show that the Veteran complained of 
right shoulder pain on May 1, 1995.  Thereafter, the Veteran also 
had complaints of right shoulder pain after a motor vehicle 
accident on May 17, 1995.  Upon separation from service, in 
September 1995, the Veteran reported that she had a painful or 
"trick" shoulder or elbow.  The physician's summary noted that 
there was bursitis in both shoulder, diagnosed in 1974.  The 
physician also noted a musculoskeletal neck sprain in 1995.  The 
separation examination in September 1995 shows a normal clinical 
examination of the neck and upper extremities.  

A VA Compensation and Pension Examination was performed in June 
2005.  The initial examination shows that the claims file was not 
available for review; however, later that month the claims file 
was reviewed and the examiner provided an addendum to the 
original opinion.  After a review of the claims file and physical 
examination of the Veteran, the examiner noted x-rays in May 1995 
of the cervical spine showed degenerative changes; however there 
were no evaluations or treatment for any shoulder condition prior 
to or subsequent to that x-ray.  The examiner also noted the 
separation examination did not show a significant abnormality.  
The examiner noted that in 1996, the Veteran claimed service 
connection for the neck, but did not mention the shoulder 
disability.  Additionally, claims in 1996, 2001 and 2004 did not 
claim a shoulder disability.  The examiner noted that there was 
no documentary evidence of any evaluation or treatment for a left 
shoulder condition for nine years after service.  Based on the 
foregoing, the examiner concluded that there was no evidence that 
the current left shoulder condition was related to service or any 
incident of service.  The opinion was also reviewed by an 
orthopedic surgeon who specified that the motor vehicle accident 
in service was of such minor degree that it would not be expected 
to cause any immediate, delayed or long term residuals.  

Based on the foregoing, the Board finds that service connection 
is not warranted.  Although the Veteran asserts that her left 
shoulder was treated in service, the service treatment records 
show that in May 1995, she complained of right shoulder pain.  
There is no indication in the service medical records of left 
shoulder pain.  Although the separation examination noted a 
diagnosis of bursitis in both shoulders in 1974; there were no 
other complaints or treatment for the left shoulder noted in the 
service treatment records.  Furthermore, the entrance examination 
in May 1979 noted that the upper extremities and neck were 
normal.  There was no indication of continued problems with 
bursitis when the Veteran began her second period of active 
service.  As such, the evidence of record does not establish 
continuity of symptomatology since 1974 when bursitis was 
diagnosed.  Furthermore, there is no indication that an 
additional injury in 1995 caused the current disability.  The VA 
examination found that there was no chronic injury due to the 
motor vehicle accident in May 1995.  The upper extremities were 
also clinically evaluated as normal shortly after the accident in 
September 1995 when the Veteran separated from service.  

Further, the competent and probative evidence of record fails to 
show that the Veteran's left shoulder disability is related to 
any disease, injury, or incident of military service.  While the 
Veteran is competent to testify that she had shoulder pain during 
and after service, the Board finds that such statements are 
outweighed by the remainder of the evidence of record.  In this 
regard, the examiner found that the motor vehicle accident was 
not related to the current disability.  The examiner also noted 
that there was no documentary evidence of any evaluation or 
treatment for a left shoulder condition for nine years after 
service.  In noting this fact, the Board is cognizant that 
shoulder pain is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, as indicated previously, 
the Board finds that the Veteran's claim that she has experienced 
left shoulder pain during and since service to be outweighed by 
the remainder of the evidence of record, specifically the fact 
that she never reported experiencing left shoulder pain during 
service, the lack of complaints after service and the VA opinion 
disassociating her left shoulder disability from military 
service.

Additionally, while the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
Veteran's lay evidence, the lack of such records does not, in and 
of itself, render lay evidence not credible.  The Board, however, 
finds that the fact that the Veteran's post-service treatment 
records are negative for any complaints referable to left 
shoulder pain for approximately 9 years after her service 
discharge to be persuasive evidence against his claim.  Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).

In light of the foregoing, the Board finds that, while the 
Veteran is competent to report experiencing left shoulder pain 
during and after military service, such statements are outweighed 
by the remainder of the evidence of record.  Moreover, there is 
no competent and probative evidence that the Veteran's neck 
disorder is related to his military service.

The Board notes that the Veteran has contended on her own behalf 
that her current left shoulder disability is related to her 
military service.  However, the Veteran is not competent or 
qualified, as a layperson, to render an opinion concerning 
medical causation.  See Barr, supra; Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  In this regard, the Veteran, as a layperson, lacks the 
competency to opine on the etiological cause of her current left 
shoulder disability.  Moreover, to the extent that she has 
contended a continuity of symptomatology of left shoulder pain 
since service, the Board finds that the probative value of such 
allegation is outweighed by the VA opinion disassociating the 
disability from service.  Therefore, there is no competent and 
probative evidence linking the Veteran's shoulder disorder to any 
disease, injury, or incident of service, including the initial 
diagnosis of bursitis in 1974 or the May 1995 incidents.  

In rendering this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a left shoulder disability.  
As such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for left shoulder rotator cuff tear is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


